Exhibit PENN WEST ANNOUNCES ITS RESULTS FOR THE FOURTH QUARTER ENDED DECEMBER 31, 2009 FOR IMMEDIATE RELEASE, February 18, 2010 PENN WEST ENERGY TRUST (TSX – PWT.UN; NYSE – PWE) is pleased to announce its results for the fourth quarter ended December 31, 2009 Operations · Production for 2009 averaged 177,221 (1) boe per day exceeding our guidance of 171,500 to 176,500 boe per day (net of property dispositions of approximately 3,500 boe per day annualized). · Fourth quarter production averaged 170,164 boe per day and was weighted 60 percent to oil and 40 percent to natural gas. This production level reflects the impact of property dispositions and cold weather in December. · Crude oil and NGL production averaged 101,636 barrels per day and natural gas production averaged approximately 411 mmcf per day in the fourth quarter of 2009. · Excluding net property dispositions of $196 million, development capital expenditures were $196 million in the fourth quarter of 2009. In the quarter, we continued to execute on our resource play strategy with 88 percent of our 25 net wells being horizontal multi-stage fracture wells, with a success rate of 96 percent. Reserve Highlights · At December 31, 2009, total working interest proved reserves were 497 mmboe and total working interest proved plus probable reserves were 687 mmboe. Both reserve categories are weighted approximately 69 percent to crude oil and liquids and 31 percent to natural gas. · Our proved plus probable finding and development cost was $13.75 per boe before the change in future development costs (“FDC”) (2008 - $18.94) and $16.12 per boe including the change in FDC (2008 - $24.57), excluding the effect of acquisitions and dispositions. Over ninety percent of proved plus probable reserve additions from development activities were oil. · Penn West’s recycle ratio (2), excluding the change in FDC, was 1.9 times. Financial Results · Funds flow (2) of $366 million in the fourth quarter of 2009 was five percent higher than the $349 million realized in the third quarter of 2009 and 25 percent lower than the $490 million realized in the fourth quarter of 2008. On a per-unit-basis (2) basic funds flow was $0.87 per unit in the fourth quarter of 2009 compared to $0.84 per unit in the third quarter of 2009 and $1.27 per unit in the fourth quarter of 2008. · Net loss was $12 million ($0.03 per unit-basic) in the fourth quarter of 2009 compared to net income of $7 million ($0.02 per unit-basic) in the third quarter of 2009 and net income of $404 million ($1.05 per unit-basic) in the fourth quarter of 2008. The decline in net income in the fourth quarter of 2009 compared to 2008 was primarily due to unrealized risk management losses. · The netback (2) of $28.11 per boe in the fourth quarter of 2009 was eight percent higher than the third quarter of 2009 and three percent higher than the fourth quarter of 2008. The increase from the prior periods was due to improved commodity prices. · In 2009, Penn West’s net debt (2) was reduced by approximately $822 million (3). In the first quarter of 2010, net debt was reduced by a further $434 million from the net cash proceeds received in the property swap bringing the total debt reduction to $1.3 billion since January 1, 2009. (1) Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. (2) The terms “funds flow”, “funds flow per unit-basic”, “recycle ratio”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Netbacks” and “Non-GAAP Measures Advisory” sections below. Funds flow for 2009 includes $75 million of realized gains from foreign exchange contracts related to oil collars in the second quarter of 2009. (3) Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management), per the Consolidated Balance Sheets. 2009 FOURTH QUARTER RELEASE 1 Business Strategy · Penn West has used an aggressive acquisition strategy to accumulate significant positions in many of the largest light-oil properties in the Western Canada Sedimentary Basin (the “Basin”), focusing on properties characterized by modest recoveries to date and low decline rates. As we accumulated our asset base over the past 15 years, we held to the principle that advances in and application of new technologies would provide the keys to unlocking the potential of these large pools. · Commencing in late 2007 and continuing through 2009, we built a foundation of expertise on the application of multi-stage fracture technology to large resource-in-place areas. The wide spread application of this technology on our extensive resource base will drive our exploration and development strategy going forward. · After conversion to a conventional corporation within the next 18 months, Penn West’s business plan will contain a mix of yield and growth for investors. · Our capital program for 2010 is designed to solidify our foundation from which we intend to significantly increase our activity levels in the coming years, and deliver growth. The program includes drilling approximately 250 to 300 net wells focused approximately 75 percent in areas that can be scaled up exponentially, improve capital efficiency and provide a higher degree of economic certainty. While our asset base encompasses nearly all play types in the Basin, we have weighted our 2010 capital program toward large oil resource plays, a few of which are highlighted below: West Central Alberta – Cardium · The Cardium is the largest and most aerially extensive conventional light-oil resource in Canada. Penn West is the largest land holder and producer in the Cardium play area by a wide margin, with approximately 900 net sections of land (more than 570,000 net acres) and current production of approximately 25,000 boe per day. We began studying the use of horizontal multi fracture technology in the Cardium in 2008. · Our plan for 2010 includes drilling 35-50 additional horizontal wells targeting both our current focus area in Pembina and to a greater extent on the 70 percent of our holdings in the perimeter or “halo” area of the Cardium. We are excited about our Cardium opportunities as our large land holdings, large infrastructure ownership and the scale of our existing production base provides us with strategic advantages enabling us to deliver large scale and repeatable development programs to deliver more economic results. · Our most recent success comes from an area that many have dismissed as being in the “water flooded” part of the Pembina Cardium. We recently drilled a well in Pembina Cardium Unit #9 that has commenced production at rates in excess of 800 boe per day. Dodsland Saskatchewan – Viking · Penn West owns approximately 190 net sections of land (more than 120,000 net acres) with light-oil resource potential at Dodsland in the Viking Formation. In our first phase of delineation drilling Penn West has, since late 2007, drilled 35 horizontal oil wells targeting the areally extensive Viking Formation. We have achieved initial three-month rates averaging approximately 70 to 75 boe per day, one-year exit rates averaging approximately 40 to 45 boe per day and two-year exit rates averaging approximately 30 to 35 boe per day. The initial rates and the leveling off of production decline after the first year are very encouraging. Based on our success to date and the extent of Penn West’s land position at Dodsland we are embarking on a more aggressive delineation program of 40 to 50 horizontal wells in 2010 followed by a more aggressive first development phase in 2011. Waskada
